Exhibit 21.1 LIST OF SUBSIDIARIES NAME OF SUBSIDIARY JURISDICTION OF INCORPORATION Raptor Pharmaceuticals Inc. (formerly known as Raptor Therapeutics Inc.), wholly-owned subsidiary of Registrant Delaware, United States Raptor European Products, LLC, wholly-owned subsidiary of Raptor Pharmaceuticals Inc. Delaware, United States, business office in Grand Cayman RPTP European Holdings C.V., wholly-owned subsidiary of Raptor Pharmaceuticals Inc. and Raptor European Products, LLC Registered in the Netherlands, business office in Grand Cayman Raptor Pharmaceuticals Europe B.V., wholly-owned subsidiary of RPTP European Holdings C.V. The Netherlands Raptor Pharmaceuticals France SAS, wholly-owned subsidiary of Raptor Pharmaceuticals Europe B.V. France Raptor Pharmaceuticals Germany GmbH, wholly-owned subsidiary of Raptor Pharmaceuticals Europe B.V. Germany
